DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               BENJAMIN PATIPA and MARLA PATIPA,
                          Appellants,

                                    v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY,
                          Appellee.

                              No. 4D17-3137

                          [November 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John A. Frusciante, Judge; L.T. Case No.
502013CA009803XXXXMB.

    Kendrick Almaguer of The Ticktin Law Group, PLLC, Deerfield Beach,
for appellants.

  Shawn Taylor of DeLuca Law Group, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.